            Case 1:20-cv-00129-RC Document 46-1 Filed 04/06/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

                           Plaintiff,

              v.                                      Civil Action No. 1:20-cv-00129-RC

BOLIVARIAN REPUBLIC OF
VENEZUELA,

                           Defendant.



   DECLARATION OF KENT A. YALOWITZ IN SUPPORT OF THE BOLIVARIAN
         REPUBLIC OF VENEZUELA’S CROSS-MOTION TO DISMISS

I, Kent A. Yalowitz, hereby declare as follows:

       1.          I am a member of the law firm of Arnold & Porter Kaye Scholer LLP, counsel of

record for the Bolivarian Republic of Venezuela (“the Republic”). I make this declaration to

place before the Court certain source documents reflecting the internal law of the Bolivarian

Republic of Venezuela.

       2.          Attached hereto as Exhibit A is a true and correct copy of excerpts of the

Constitution of the Bolivarian Republic of Venezuela, published in the Official Extraordinary

Gazette No. 36.860 dated December 30, 1999. The document is accompanied by a certified

translation of relevant excerpts.

       3.          Attached hereto as Exhibit B is a true and correct copy of excerpts of the Organic

Law of the Attorney General’s Office, published in the Official Extraordinary Gazette No. 6.210

from December 30, 2015. The document is accompanied by a certified translation of relevant

excerpts.
         Case 1:20-cv-00129-RC Document 46-1 Filed 04/06/20 Page 2 of 2



       4.      Attached hereto as Exhibit C is a true and correct copy of Decision No. 9,

Supreme Tribunal of Justice Political Administrative Chamber, dated March 18, 2014, published

in the Official Gazette No. 40.382 of March 28, 2014. The document is accompanied by a

certified translation of relevant excerpts.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 6, 2020
New York, New York



                                                     Kent A. Yalowitz




                                                 2
